DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed 7/30/2020 has been entered.
Claims 1-6, 9, 10, 21-23, 26-29, 39-42, and 45 are presented for examination.
The IDS filed 7/30/2020 has been considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 21-23, 26, and 39-42 are rejected under 35 U.S.C. 103 as being unpatentable over Berger et al. (U.S. Patent Application Publication Number 2017/0141921), hereinafter referred to as Berger, in view of Hill et al. (U.S. Patent Application Publication Number 2016/0379282), hereinafter referred to as Hill.
Berger disclosed techniques for confirming the geographic location of a cloud data store to ensure that location policies have not been violated.  In an analogous art, Hill disclosed techniques for managing a machine or a system of machines.  Both systems deal directly with the determination of physical coordinates for computers.
Regarding claim 1, Berger discloses a location assurance gateway located in a data center for verifying a location of data stored on at least one storage device within at least one area served by at least one network node of a wireless communication network (paragraph 24, storage node and container node, and paragraph 50, wireless network), the location assurance gateway comprising: a communication interface (paragraph 24, BMS and container node interconnected via network); and processing circuitry (paragraph 25, BMS processor), the processing circuitry configured to cause the communication interface to communicate with the at least one network node of the wireless communication network for location information associated with the at least one area (paragraph 28, geotag), the location information associated with the at least one area being used to verify a location of the data stored on the at least one storage device (paragraph 28, verified that data object is stored at location represented by geotag).
Berger does not explicitly state that the at least one area is at least one cell area.  However, utilizing a cell area in location determinations was well known in the art as evidenced by Hill.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Berger by adding the ability for location information associated with at least one cell area as provided by Hill (see paragraph 119, physical location of server uses Cell Identifier).  One of ordinary skill in the art would have recognized that multiple alternative geo-positioning techniques could be utilized to determine the physical location of a server (see Hill, paragraph 119).
Regarding claim 2, the combination of Berger and Hill discloses wherein the verification of the location of the data stored on the at least one storage device includes using the communication of the gateway with the at least one network node of the wireless communication network to determine whether a physical location of the stored data is within a user-requested geographic area (Berger, paragraph 38, location policy confirmed).
Regarding claim 3, the combination of Berger and Hill discloses wherein the verification of the location of the data stored on the at least one storage device includes using the communication of the gateway with the at least one network node of the wireless communication network to determine whether a physical location of the stored data is within a user-requested geographic area by comparing a geographic area associated with the at least one cell area to the user-requested geographic area (Berger, paragraph 38, location policy confirmed by comparing geotag to location policy).
Regarding claim 4, the combination of Berger and Hill discloses a server interface, the processing circuitry configured to cause the server interface to communicate with at least one storage server associated with the at least one storage device on which the data is stored for data possession verification, the data possession verification including determining whether the data stored on the at least one storage device is the same as the data whose location is being verified (Berger, paragraph 30, compares hashes to confirm data object).
Regarding claim 5, the combination of Berger and Hill discloses wherein the communication of the communication interface with the at least one network node of the wireless communication network includes receiving, from the at least one network node, at least one code, each of the at least one code being configured to be unique to the one cell area as compared to other cell areas of the wireless communication network (Berger, paragraph 37, receives instant nonce).
Regarding claim 6, the combination of Berger and Hill discloses wherein the at least one code is a sequence of codes, each of the sequence of codes being configured to be unique to the one cell area as compared to other cell areas of the wireless communication network (Berger, paragraph 37, each instant nonce is newly generated for each operation).
Regarding claim 21, Berger discloses a network node for a wireless communication network, the network node configured to provide location assurance services for verifying a location of data stored on at least one storage device within at least one area served by the network node (paragraph 24, container node and storage node, and paragraph 50, wireless network), the network node comprising: a communication interface (paragraph 24, BMS and container node interconnected via network); and processing circuitry (paragraph 24, container node processor), the processing circuitry configured to cause the communication interface to communicate with at least one location assurance gateway located in a data center within the at least one area for location information (paragraph 28, geotag), the location information being used to verify a location of the data stored on the at least one storage device (paragraph 28, verified that data object is stored at location represented by geotag).
Berger does not explicitly state that the at least one area is at least one cell area.  However, utilizing a cell area in location determinations was well known in the art as evidenced by Hill.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Berger by adding the ability for the at least one storage device within at least one cell area as provided by Hill (see paragraph 119, physical location of server uses Cell Identifier).  One of ordinary skill in the art would have recognized that multiple alternative geo-positioning techniques could be utilized to determine the physical location of a server (see Hill, paragraph 119).
Regarding claim 22, the combination of Berger and Hill discloses wherein the communication of the network node with the at least one location assurance gateway includes transmitting, to the at least one location assurance gateway, at least one code, the at least one code being the location information used to verify the location of the data and each of the at least one code being configured to be unique to the at least one cell area as compared to other cell areas of the wireless communication network (Berger, paragraph 37, sends instant nonce).
Regarding claim 23, the combination of Berger and Hill discloses wherein the at least one code is a sequence of codes, each of the sequence of codes being configured to be unique to the at least one cell area as compared to other cell areas of the wireless communication network (Berger, paragraph 37, each instant nonce is newly generated for each operation).
Regarding claim 26, the combination of Berger and Hill discloses wherein the processing circuitry is further configured to: receive a user-requested location verification request of the data stored on the at least one storage device, the user-requested location verification request including at least one code (Berger, paragraph 5, confirms location upon retrieving data object); compare the at least one code from the user-requested location verification request to at least one code stored in a database associated with the network node (Berger, paragraph 32, compares nonce values); and in response to the user-requested location verification, communicate at least one indication of a location of the at least one location assurance gateway corresponding to the at least one code from the user-requested location verification request (Berger, paragraph 33, location policy confirmed).
Regarding claim 39, Berger discloses a user equipment, UE, comprising processing
circuitry (paragraph 24, client device processor), the processing circuitry configured to: communicate a data location request for data to be stored on at least one remote storage device within a requested geographic location (paragraph 6, confirms location upon writing data object); and as a result of the data location request for the data to be stored on the at least one remote storage device within the requested geographic location, receive location information associated with at least one network node of a wireless communication network serving at least one area corresponding to the requested geographic location (paragraph 28, geotag, and paragraph 50, wireless network), the location information being used to verify that a location of the at least one remote storage device on which the data is stored is within the requested geographic location (paragraph 28, verified that data object is stored at location represented by geotag).
Berger does not explicitly state that the at least one area is at least one cell area.  However, utilizing a cell area in location determinations was well known in the art as evidenced by Hill.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Berger by adding the ability for the at least one network node of the wireless communication network serving at least one cell area as provided by Hill (see paragraph 119, physical location of server uses Cell Identifier).  One of ordinary skill in the art would have recognized that multiple alternative geo-positioning techniques could be utilized to determine the physical location of a server (see Hill, paragraph 119).
Regarding claim 40, the combination of Berger and Hill discloses wherein the processing circuitry is configured to execute instructions to communicate with the at least one network node of the wireless communication network serving the at least one cell area corresponding to the requested geographic location to verify that the at least one remote storage device being served by the at least one network node possesses the data whose location is being verified (Berger, paragraph 30, compares hashes to confirm data object).
Regarding claim 41, the combination of Berger and Hill discloses wherein the processing circuitry is configured to communicate the data to be stored on the at least one remote storage device to at least one cloud storage server for storage of the data on the at least one remote storage device, the at least one cloud storage server in communication with the at least one network node of the wireless communication network via a location assurance gateway (Berger, paragraph 38, writes data object to BMS).
Regarding claim 42, the combination of Berger and Hill discloses wherein the received location information includes an indication of at least one code, each of the at least one code being configured to be unique to the at least one cell area as compared to other cell areas of the wireless communication network (Berger, paragraph 37, receives instant nonce).

Claims 9, 10, 27-29, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Berger in view of Hill, further in view of Selvaraj et al. (U.S. Patent Application Publication Number 2016/0182110), hereinafter referred to as Selvaraj.
The combination of Berger and Hill disclosed techniques for confirming the geographic location of a cloud data store to ensure that location policies have not been violated.  In an analogous art, Selvaraj disclosed techniques for authentication logic configured to enable communication between an entity and a user.  Both systems deal directly with managing the communication between users and network servers.
Regarding claim 9, the combination of Berger and Hill discloses wherein: the communication of the communication interface with the at least one network node of the wireless communication network includes transmitting, to the at least one network node, at least one indication of a location of the gateway (Berger, paragraph 30, geotag is in encrypted metadata).
The combination of Berger and Hill does not explicitly state wherein: the gateway includes a Subscriber Identity Module associated with a mobile subscriber identifier, the location of the gateway associated with the mobile subscriber identifier.  However, registering users via subscriber data was well known in the art as evidenced by Selvaraj.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Berger and Hill by adding the ability that the gateway includes a Subscriber Identity Module associated with a mobile subscriber identifier, the location of the gateway associated with the mobile subscriber identifier as provided by Selvaraj (see paragraph 39, carrier data includes identifying information for SIM card).  One of ordinary skill in the art would have recognized the benefit that using identification information related to SIM cards would assist in authenticating users (see Selvaraj, paragraph 2).
Regarding claim 10, the combination of Berger, Hill, and Selvaraj discloses wherein the gateway is further configured to communicate with a digital signature service provider using the mobile subscriber identifier as at least a portion of a digital signature for the stored data (Berger, paragraph 30, hash of data object).
Regarding claim 27, the combination of Berger and Hill discloses wherein the communication of the network node with the at least one location assurance gateway includes receiving, from the at least one location assurance gateway, at least one indication of a location of the location assurance gateway (Berger, paragraph 30, geotag is in encrypted metadata).
The combination of Berger and Hill does not explicitly state the location of the location assurance gateway associated with a mobile subscriber identifier.  However, registering users via subscriber data was well known in the art as evidenced by Selvaraj.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Berger and Hill by adding the ability for the location of the location assurance gateway associated with a mobile subscriber identifier as provided by Selvaraj (see paragraph 39, carrier data includes identifying information for SIM card).  One of ordinary skill in the art would have recognized the benefit that using identification information related to SIM cards would assist in authenticating users (see Selvaraj, paragraph 2).
Regarding claim 28, the combination of Berger and Hill discloses wherein the processing circuitry is further configured to receive a data possession verification request, the data possession verification request used to determine whether the at least one storage device associated with at least one location assurance gateway possesses the data whose location is being verified (Berger, paragraph 30, compares hashes to confirm data object).
The combination of Berger and Hill does not explicitly state the data possession verification request associated with a mobile subscriber identifier, the mobile subscriber identifier used in the determination, and the at least one location assurance gateway having the mobile subscriber identifier.  However, registering users via subscriber data was well known in the art as evidenced by Selvaraj.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Berger and Hill by adding the ability for the data possession verification request associated with a mobile subscriber identifier, the mobile subscriber identifier used in the determination, and the at least one location assurance gateway having the mobile subscriber identifier as provided by Selvaraj (see paragraph 39, carrier data includes identifying information for SIM card).  One of ordinary skill in the art would have recognized the benefit that using identification information related to SIM cards would assist in authenticating users (see Selvaraj, paragraph 2).
Regarding claim 29, the combination of Berger and Hill discloses wherein the processing circuitry is further configured to: receive a user-requested location verification request of the data stored on the at least one storage device (Berger, paragraph 5, confirms location upon retrieving data object); and in response to the user-requested location verification, communicate at least one indication of a location (Berger, paragraph 33, location policy confirmed).
The combination of Berger and Hill does not explicitly state the user-requested location verification request including a mobile subscriber identifier and the indication of the location associated with the mobile subscriber identifier.  However, registering users via subscriber data was well known in the art as evidenced by Selvaraj.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Berger and Hill by adding the ability for the user-requested location verification request including a mobile subscriber identifier and the indication of the location associated with the mobile subscriber identifier as provided by Selvaraj (see paragraph 39, carrier data includes identifying information for SIM card).  One of ordinary skill in the art would have recognized the benefit that using identification information related to SIM cards would assist in authenticating users (see Selvaraj, paragraph 2).
Regarding claim 45, the combination of Berger and Hill discloses the location assurance gateway being in communication with the at least one storage device and the at least one network node for verifying a location of the at least one storage device (Berger, paragraph 30, geotag is in encrypted metadata).
The combination of Berger and Hill does not explicitly state wherein the received location information includes a mobile subscriber identifier of a location assurance gateway, the verifying using the mobile subscriber identifier.  However, registering users via subscriber data was well known in the art as evidenced by Selvaraj.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Berger and Hill by adding the ability that the received location information includes a mobile subscriber identifier of a location assurance gateway, the verifying using the mobile subscriber identifier as provided by Selvaraj (see paragraph 39, carrier data includes identifying information for SIM card).  One of ordinary skill in the art would have recognized the benefit that using identification information related to SIM cards would assist in authenticating users (see Selvaraj, paragraph 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li et al. (U.S. Patent Application Publication Number 2014/0173089) disclosed techniques for monitoring a data storage location for cloud data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Victor Lesniewski whose telephone number is (571)272-2812. The examiner can normally be reached Monday thru Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Victor Lesniewski/Primary Examiner, Art Unit 2493